NO. 07-04-0562-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  DECEMBER 21, 2004

                          ______________________________


                           CITY OF AMARILLO, APPELLANT

                                            V.

                             NANCY ASHTON, APPELLEE


                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 54,036-A; HONORABLE HAL MINER, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Pursuant to section 51.014(a)(8) of the Texas Civil Practice and Remedies Code,

appellant, the City of Amarillo, filed an accelerated notice of appeal from an interlocutory

order dismissing its first amended motion to dismiss for lack of jurisdiction the suit for

personal injuries brought by appellee Nancy Ashton. Pending before this Court is a joint
motion to dismiss the accelerated appeal in which the parties represent they have settled

the matter.


      Without passing on the merits of the appeal, pursuant to Rule 42.1(a) of the Texas

Rules of Appellate Procedure, we grant the motion and dismiss the appeal. Having

dismissed the appeal at the request of the parties, no motion for rehearing will be

entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice




                                           2